Shepley, C. J.
— The paupers appear to have acquired a legal settlement in the town of Industry before a small part of it, containing “ fifteen polls,” was set off from that town “ and annexed to the town of New Sharon,” by the Act approved on March 19,1852. They had resided in that part of Industry annexed to New Sharon, but did not reside there at the time of such annexation. They have no legal settlement in Now Sharon, unless the annexation of that part of Industry to it, must be regarded as a division of the town of Industry.
A distinction between annexation and division has existed during our existence as a State. Hallowell v. Bowdoinham, 1 Greenl. 129. That decision was founded upon a construction of the statute of Massachusetts of the year 1793, c. 34, § 2, mode 10. That section was in substance reenacted in this State; and it constituted the sixth mode of acquiring a settlement under the Act of March 21, 1821, c. 122, § 2. This reenactment must have been made with a knowledge of the then recent decision. Its construction was again determined in accordance with the former one in the case of New Portland v. Rumford, 13 Maine, 299, decided in the year 1836.
On a revision of the statutes, in the year 1841, the section was again reenacted with a knowledge of the construction, which it had received for twenty years.
It is a well established rule in the construction of statutes, that upon their reenactment after a judicial construction well known, the Legislature is to be considered as hav*370ing adopted that construction by its reenactment without substantial change. Such construction rests therefore no longer upon an opinion of the judicial department. It has a legislative sanction; and judicial tribunals are deprived of any legitimate right to change the law by a new and different construction. This would be to declare, what the law should be, not what it is.
In the case of Livermore v. Phillips, 35 Maine, 184, the distinction between annexation and division was again recognized; while the remark made in Hallowell v. Bowdoinham, that a division of a town must produce two or more towns composed of the original territory, was questioned. Yet the case decided was received as authority. If any change of the law be desirable, it should be made by the Legislature. Its long acquiescence may be regarded as satisfactory proof, that no change is desirable.
The proposed change of construction rests upon an abstract proposition, that a town is divided, whether its parts, consequent upon such division, are more or less numerous, are larger or smaller, whether they constitute new towns or parts of new towns, or are annexed to existent corporations.
By the application of such a rule, if a single farm or a small strip of land, on which a person resided, were set off from one town to another to make a straight line between them, the town, from which it was set off, would be divided. This might be mathematically correct. And so the removal of particles from a diamond to polish it, might constitute a division of it; but it is not in such sense, that the word division appears to have been used in the statute.

Plaintiffs nonsuit.